DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is responsive to the application Nº 16479822 filed on July 22nd, 2019 in which claims 1-17 are pending and ready for examination.

Information Disclosure Statement
3.	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS have been considered.

Drawings
4.	The examiner contends that the drawings submitted on 07/22/2019 are acceptable for examination proceedings.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




7.	Claims 1-10 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Ge et al. (US Pub. Nº 2014/0320558).

8.	Regarding independent claim 1: Ge et al. disclosed a circuit ([0016], line 1; also see Fig. 3, reference 300) for use with a memory element ([0016], line 3; also see Fig. 3, reference 308) and a nozzle for outputting fluid ([0016], line 3; also see Fig. 3, reference 306), the 2circuit comprising: 
 	3a data line (Fig. 3, DATA LINE); 
 	4a fire line (Fig. 3, DATA LINE); and 
 	5a selector ([0016], line 3; also see Fig. 3, reference 310) responsive to the data line to select the memory element or the 6nozzle, wherein the selector is to select the memory element responsive to the data 7line having a first value ([0022], lines 7-9; also see Fig. 3, reference Q4. Address data is passed to the EPROM cell 308 when the select data is logic 1), and to select the nozzle responsive to the data line having a 8second value different from the first value ([0021], lines 8-11; also see Fig. 3, reference Q2. The firing cell 306 is activated when the select data is logic 0), wherein the data line is to communicate 9data of another memory element ([0022], lines 5-6), 
 	10the fire line to control activation of the nozzle in response to the nozzle being 11selected by the selector ([0017], lines 2-4), and to communicate data of the memory element in 12response to the memory element being selected by the selector ([0017], lines 4-6).



10.	Regarding claim 3: Ge et al. disclosed the circuit of claim 2, wherein the decoder is to enable the nozzle for 2activation in response to the address ([0021], lines 6-7; Fig. 3, reference 302).

11.	Regarding claim 4: Ge et al. disclosed the circuit of claim 3, wherein the selector comprises: 2a first switch to connect to the memory element, the first switch activated 3when the data line has the first value ([0022], lines 7-9; also see Fig. 3, reference Q4. Address data is passed to the EPROM cell 308 when the select data is logic 1); and 4a second switch to connect to a nozzle activation element of the nozzle, the 5second switch activated when the data line has the second value ([0021], lines 8-11; also see Fig. 3, reference Q2. The firing cell 306 is activated when the select data is logic 0).

12.	Regarding claim 5: Ge et al. disclosed the circuit of claim 4, wherein the first switch comprises a first transistor to 2connect in series with the memory element (Fig. 3, reference Q4), and the second switch comprises a 3second transistor to connect in series with the nozzle activation element (Fig. 3, reference Q2), and 4wherein a gate of the first transistor is connected to the data line (see Fig. 3), and a gate 5of the second transistor is connected to an inverse of the data line (see Fig. 3).

13.	Regarding claim 6: Ge et al. disclosed the circuit of claim 3, wherein the selector comprises: 2a first switch to connect an output of the decoder to a first transistor in series 3with the memory element in response to the data line having the first value ([0022], lines 7-9; also 

14.	Regarding claim 7: Ge et al. disclosed the circuit of claim 2, wherein the decoder is a first decoder, and the circuit 2further comprises: 3a second decoder to receive the address and to enable a nozzle activation 4element of the nozzle for activation in response to the address (see Fig. 3, the address decoder for the fire line (not shown)).

15.	Regarding claim 8: Ge et al. disclosed the circuit of claim 1, wherein the memory element is a first memory element ([0011], line 3), 2and wherein the data line is to communicate data of a second memory element 3responsive to the second memory element being enabled for access ([0021], lines 6-7), wherein the 4second memory element is of a memory type different from the first memory 5element ([0011], line 1; the active memory “RAM” of the printer system 100 is of a type different from the EPROM type memory of the memory cell 308).

16.	Regarding claim 9: Ge et al. disclosed the circuit of claim 1, further comprising: 2a decoder to receive an address and to enable a nozzle activation element of 3the nozzle for activation in response to the address ([0021], lines 6-7; Fig. 3, reference 302).

17.	Regarding claim 10: Ge et al. disclosed the circuit of claim 9, further comprising: 2 shift registers to receive address inputs and to enable the memory element for access in response to the address inputs (see Fig. 2. Shift registers (not shown) for selecting the any of the memory elements of the plurality of EPROMs).

s 11-13 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Ge et al. (US Pub. Nº 2014/0320558).

19.	Regarding independent claim 11: Ge et al. disclosed a circuit ([0016], line 1; also see Fig. 3, reference 300) for use with a memory element ([0016], line 3; also see Fig. 3, reference 308) and a nozzle for outputting fluid ([0016], line 3; also see Fig. 3, reference 306), the 2circuit comprising: 
 	3a selector ([0016], line 3; also see Fig. 3, reference 310) comprising : 
 	 	4a first transistor to select the memory element for access responsive to 5a data line being set to a first value ([0022], lines 7-9; also see Fig. 3, reference Q4. Address data is passed to the EPROM cell 308 when the select data is logic 1); 
 	 	6a second transistor to select a nozzle activation element of the nozzle 7for activation responsive to the data line being set to a second value different from 8the first value ([0021], lines 8-11; also see Fig. 3, reference Q2. The firing cell 306 is activated when the select data is logic 0); and 
 	 	9a firing line (Fig. 3, FIRE LINE) to communicate data of the memory element in response to 10the first transistor selecting the memory element for access ([0017], lines 4-6), and to activate the 11nozzle activation element in response to the second transistor selecting the nozzle 12activation element of a nozzle for activation ([0017], lines 2-4).

20.	Regarding claim 12: Ge et al. disclosed the circuit of claim 11, wherein the first transistor is to be connected in series 2with the memory element (Fig. 3, the transistor Q4 is connected in series with the memory cell 308) and a third transistor (Fig. 3, reference Q3) controlled by a pre-charge transistor 3that couples a select signal to a gate of the third transistor (Fig. 3, the transistor Q4 as a pre-charge transistor).

.

22.	Claims 14-16 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Ge et al. (US Pub. Nº 2014/0320558).

23.	Regarding independent claim 14: Ge et al. disclosed an apparatus ([0011], line 1) comprising: 
 	2one or more dies ([0011], lines 1-3; also see Fig. 1, reference 110. The actual dies are not shown) that comprise: 
 	3a nozzle to output a printing fluid ([0016], line 3; also see Fig. 3, reference 306); 
 	4a memory element ([0016], line 3; also see Fig. 3, reference 308); 
 	5a fire line coupled to the nozzle and the memory element (Fig. 3, FIRE LINE); 
 	6a data line (Fig. 3, DATA LINE); and 
 	7a selector ([0016], line 3; also see Fig. 3, reference 310) responsive to the data line to select the memory element or 8the nozzle, wherein the selector is to select the memory element responsive to the 9data line having a first value ([0022], lines 7-9; also see Fig. 3, reference Q4. Address data is passed to the EPROM cell 308 when the select data is logic 1), and to select the nozzle responsive to the data line 10having a second value different from the first value ([0021], lines 8-11; also see Fig. 3, reference Q2. The firing cell 306 is activated when the select data is logic 0), 


24.	Regarding claim 15: Ge et al. disclosed the apparatus of claim 14, wherein the one or more dies comprise: 2a first type of memory comprising the memory element ([0011], line 3; also see Fig. 3, reference 308); 3a second, different type of memory comprising a further memory element ([0011], line 1; the active memory “RAM” of the printer system 100 is of a type different from the EPROM type memory of the memory cell 308), 4wherein the data line is a data line to communicate data of the further memory 5element ([0021], lines 6-7).

25.	Regarding claim 16: Ge et al. disclosed the apparatus of claim 14, wherein the one or more dies comprise a fluid 2ejection die that comprises the nozzle ([0009], line 2 and [0012], line 2; also see Fig. 1, reference 112a).

Claim Rejections - 35 USC § 103
26.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

27.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


28.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ge et al. (US Pub. Nº 2014/0320558), in view of Torgerson et al. (US Pub. Nº 2010/0302293).

29.	Regarding claim 17: Ge et al. disclosed the apparatus of claim 16.
 	Ge et al. are silent about wherein the one or more dies comprise another die separate from the fluid ejection die, the another die comprising the memory element.
 	Torgerson et al. disclosed a similar invention (see Fig. 1) with a data line (Fig. 1, reference 110) for selecting a nozzle from a nozzle array (Fig. 1, reference 120) or a memory cell from a memory cell array (Fig. 1, reference 140), wherein the nozzle array and the memory array are disposed on separate dies ([0018], lines 1-5; also see Fig. 1 which shows the nozzle array die 120 distinct from the memory array die).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Torgerson et al. with those of Ge et al. by disposing the different arrays on distinct dies in order to reduce the phenomenon of interference between the different arrays.

Conclusion
30.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
31.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

33.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853